I concur in the reversal, but I think the rule laid down on one point in the case should be qualified, and so qualified the exhibition to the jury of plaintiff's injured leg should not have been permitted. While such matters are to a large extent discretionary with the court, such exhibitions should not be permitted where there are no wounds or scars the appearance of which would aid the jury in arriving at a decision as to the seriousness of the injury. If the injury is of such a nature that it cannot be seen by the jury, the exhibition is unnecessary. It has been held that it is not proper to permit the exhibition *Page 600 
of plaintiff's person for the purpose of conducting experiments to prove that he or she will cry out with pain, or that the muscles will grow rigid, when the limbs are manipulated in a certain manner. If the exhibition does not tend to instruct the jury, but only to excite their sympathies or inflame their passions, it should not be permitted. See Landro v. Great Northern R. Co., 117 Minn. 306, 135 N.W. 991, Ann. Cas. 1913 D 244.